1

2

3                                    UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                   ***

6
      TAMMARA TIMS and H.H., a minor by and
7     through his Guardian Ad Litem, GENEVA
      ATTEBERRY,
8                                                      2:18-cv-00021-JAD-VCF
                           Plaintiffs,                 ORDER
9
      vs.
10
      CLARK COUNTY SCHOOL DISTRICT
11
      KASEY GLASS, et al.,
                           Defendants.
12

13
            Before the court is Plaintiffs’ Motion for Leave to File Second Amended Complaint (ECF NO.
14
     96).
15
            Accordingly,
16
            IT IS HEREBY ORDERED that a hearing on Plaintiffs’ Motion for Leave to File Second
17
     Amended Complaint (ECF NO. 96) is scheduled for 10:00 AM, February 12, 2019, in Courtroom 3D.
18
            IT IS FURTHER ORDERED that any opposition to Plaintiffs’ Motion for Leave to File Second
19
     Amended Complaint (ECF NO. 96) must be filed on or before February 4, 2019 and any reply in support
20
     of Plaintiffs’ Motion for Leave to File Second Amended Complaint (ECF NO. 96) must be filed on or
21
     before February 10, 2019.
22
            DATED this 25th day of January, 2019.
23
                                                             _________________________
24                                                           CAM FERENBACH
                                                             UNITED STATES MAGISTRATE JUDGE
25
